 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)Stafford-l,owdon Company, an American-StandardCompany, Employer-Petitioner and Local 342,Graphic Arts International Union, AFI,-CIO-CLC. Case 16-UC-104November 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MUMBIRSJLNKINS ANI) ZIMMIRMANOn March 26, 1980, the Employer filed a unitclarification petition with respect to a two-plantlithographic production unit which the RegionalDirector dismissed on the ground that it was incon-sistent with his Decision in Case 16-RC-8097,dated March 19, 1980, wherein it was found that aresidual group of unrepresented production andmaintenance employees were entitled to vote as towhether they wished to be included in the forego-ing two-plant unit. Upon the Employer's requestfor review, the Board on May 5, 1980, reinstatedthe petition because "the issues raised by [said] pe-tition were not directly addressed or decided inCase 16-RC-8097." A hearing was held regardingthe clarification issue on May 30 and June 10-11,1980, before Hearing Officer Norman W. Eckhardtwho transferred the case by direction of the Re-gional Director to the Board for decision. Thereaf-ter, the Union and the Employer filed briefs. TheEmployer also filed a motion to correct the tran-script, in response to which the Union filed its ob-jections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the record in the case,' the Board finds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Stafford-Lowdon Company,2a commer-cial printing firm based in Fort Worth, Texas,about 1947 voluntarily recognized the Union withwhich it entered into a series of collective-bargain-ing agreements for the lithographic production em-ployees at the West Daggett Street facility (PlantI). However, in 1958 their coverage was extendedto the newly opened Lubbock Street facility (PlantI The Employer's moltior to correct the transcript is herehy granted asthe Union has offered no persuasive reason in opposition theretoAs indicated below, the Stafford-l.oulidon Cornpan s was acquired hythe American-Standard Company in Septtmhber 1979253 NLRB No. 312) whose lithographic production employees oper-ated web presses in contrast to the sheet-fed pressesin Plant 1. The last such contract executed by theUnion and Stafford-Lowdon before the latter's ac-quisition by American-Standard in September 1979was for the period from April 1, 1977, to March29, 1980.On February 27, 1980, and in subsequent bar-gaining sessions, American-Standard made, and theUnion rejected, a proposal that there be separate 3-year contracts for Plants I and 2. On March 26,American-Standard informed the Union that it hadfiled a unit clarification petition. According to theuncontradicted testimony of William Eidson, a re-gional manager of industrial relations, R. G.Kahler, American-Standard's chici negotiator, toldthe Union that, if it continued to object to the Em-ployer's proposal, the latter would agree to a singlecontract for the two-plant unit subject to theBoard's disposition of the unit clarification petition,and that Murray McKenzie, the Union's chief ne-gotiator, indicated his assent by responding with an"OK." At the final session on March 28, 1980, theEmployer offered, and the Union rejected, a pro-posal for a 10-cent hourly increase for web pressemployees in exchange for the Union's acceptanceof separate 3-year contracts for the two plants. TheEmployer and the Union thereupon executed asingle two-plant contract on April 2, 1980, for a 1-year period ending March 31, 1981.The Employer contends that the Board shouldentertain the petition herein because the Unionagreed that the contract executed on April 2, 1980,would be subject to the outcome of the unit clarifi-cation proceeding. The Employer further contendsthat Plants I and 2 no longer constitute a single ap-propriate unit for the following reasons: the sub-stantial and material change in ownership and man-agement; the financial reorganization of the Em-ployer; separate management, supervision, controlof labor relations policies, and geographic locationsof the plants; absence of interchange of employeesbetween the plants; a significant difference in theskills of the employees operating sheet-fed versusweb presses; and a lack of community of interestsbetween those employees.The Union takes the position that it did notagree to the instant proceeding and that it was pre-sented with a fait accompli as the petition had al-ready been filed by the Employer before the Unionwas told about it. The Union therefore argues thatthe current contract constitutes a bar to the peti-tion. In the event the Board does entertain the peti-tion, the Union requests its dismissal on the follow-ing grounds: There have been no changes in theoperations of the two plants since 1958 and the270 STAt:ORI)-l.()V"')()N C()September 1979 acquisition of Stafford-Lowdon byAmerican-Standard has not resulted in any mean-ingful change. Although the two plants were givenseparate managers instead of one overall manager,the job duties and terms of employment of the lith-ographic production employees at the two plantsremained unchanged. The operations of the twoplants are totally integrated: their financial, sales,and bookkeeping matters are handled in common:and the employees therein have had identical termsand conditions of employment throughout the twodecades of collective bargaining.It is clear from the uncontradicted testimony ofEidson, a management official, that, when the Eni-ployer informed the Union during the course of ne-gotiations that it had filed a unit clarification peti-tion and indicated its willingness to sign a newcontract subject to the outcome of the unit clarifi-cation proceeding, the Union acknowledged thesestatements with the phrase "OK." We thereforefind that the subsequent execution of the current -year collective-bargaining agreement did notrender said petition moot or unnecessary. In viewof the foregoing, we shall entertain the Employer'srequest for clarification of the existing unit.Although the Employer argues that there are nu-merous differences in employee skills, terms andconditionls of employment, and operations in thetwo plants. the record shows that they prevailedduring the 21-year period of collective bargainingon the basis of a single two-plant contractual unit.The only change. which is pertinent to the unitissue herein, that occurred since Stafford-Lowdonwas taken over by American-Standard in Septem-ber 1979 was the assignment of a separate managerfor each plant instead of an overall manager forboth. We find that this change is not sufficientlyconsequential or substantial to negate the signifi-cance of a long-established bargaining history. Wetherefore conclude that the two-plant unit contin-ues to be appropriate. Accordingly, we shall dis-miss the petition herein.ORDERIt is hereby ordered that the petition in Case 16-UC-104 be, and it hereby is, dismissed.271